 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHANNON O. MURPHY, SR.,                           No. 2:21-cv-0141-TLN-CKD (PS)
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    FEDERAL BUREAU OF
      INVESTIGATION,
15
                         Defendant.
16

17

18          Plaintiff proceeds pro se in this action, which was referred to the undersigned pursuant to

19   Local Rule 302(c)(3). See 28 U.S.C. § 636(b)(1). Plaintiff’s complaint filed on January 25, 2021

20   attempts to allege civil claims against the Federal Bureau of Investigation. (ECF No. 1.)

21          In an order dated March 16, 2021, the court screened the complaint pursuant to 28 U.S.C.

22   § 1915(e) and ordered dismissal for lack of subject matter jurisdiction, failure to state a claim and

23   failure to comply with the pleading standards of the Federal Rule of Civil Procedure. Plaintiff was

24   granted thirty days to file an amended complaint. (ECF No. 3.) In the order dismissing his

25   complaint with leave to amend, plaintiff was warned that failure to file an amended complaint

26   would result in a recommendation that this action be dismissed. The time granted for plaintiff to

27   file an amended complaint has now passed and plaintiff has not filed an amended complaint or

28   sought an extension of time to do so.
                                                        1
 1             Accordingly, IT IS RECOMMENDED:

 2             1. This action be dismissed for lack of subject matter jurisdiction, failure to state a claim

 3                  and failure to prosecute. See Fed. R. Civ. P. 41(b); and

 4             2. The Clerk’s office be directed to close this case.

 5             These findings and recommendations are submitted to the United States District Judge

 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 7   after being served with these findings and recommendations, plaintiff may file written objections

 8   with the court and serve a copy on all parties. Such a document should be captioned

 9   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

10   failure to file objections within the specified time may waive the right to appeal the District

11   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

12   Dated: May 11, 2021
                                                         _____________________________________
13
                                                         CAROLYN K. DELANEY
14                                                       UNITED STATES MAGISTRATE JUDGE

15

16   8.Murphy.0141.fta

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
